 4:19-cr-03011-JMG-CRZ Doc # 244 Filed: 07/17/20 Page 1 of 1 - Page ID # 778




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3011

      vs.
                                                          ORDER
DANTE D. WILLIAMS,

                  Defendants.



      IT IS ORDERED that the custody of Dante D. Williams be temporarily
transferred on July 17, 2020, to the Federal Bureau of Investigation for the
purpose of allowing the defendant to review the discovery in this case. Upon
conclusion of that review, the Federal Bureau of Investigation shall return Dante
D. Williams to the custody of the United States Marshal by transporting him to the
Saline County Jail.


      Dated this 17th day of July, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
